Citation Nr: 1339561	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-40 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to January 1973, from November 1977 to July 1980, and from August 1982 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran had symptoms of obstructive sleep apnea during active service.

2.  The Veteran had symptoms of obstructive sleep apnea since service separation.

3.  The Veteran's obstructive sleep apnea was incurred in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for obstructive sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted in this decision, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends that the obstructive sleep apnea originated in service.  Specifically, he contends that he has had symptoms of a sleep disability in service and since discharge from active service.  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran has a current disability of obstructive sleep apnea, and that the evidence in equipoise as to whether the Veteran had symptoms of obstructive sleep apnea in service and since service separation.  The evidence that weighs against a relationship of sleep apnea to service includes the service treatment records, which are absent for complaints of, treatment for, or diagnosis of a sleep disability.  Other evidence that weighs against these findings includes that, following service separation after the last period of active service in December 1995, the evidence of record shows no complaints, diagnosis, or treatment for obstructive sleep apnea until December 1999 when the Veteran underwent a pharyngoplasty with tonsillectomy with genioglossal advancement.  The absence of post-service findings, diagnosis, or treatment for approximately four years after service is one factor that tends to weigh against a finding of obstructive sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence supporting the findings that the Veteran had symptoms of obstructive sleep apnea in service and since service separation includes the Veteran's testimony during the December 2011 Board hearing.  At the Board hearing, the Veteran testified that at some time during service from about 1991 to 1993 he had sleep problems during active service, underwent a couple of sleep studies, was diagnosed with sleep apnea, and was treated with a continuous positive airway pressure (CPAP) machine.  Hearing Transcript at 9-10.  

The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as daytime hypersomnolence, though not actual "apneas" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Also, with regard to his testimony regarding treatment, a veteran can attest to factual matters of which he or she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (stating that a layperson is competent to report pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis). 

Other favorable evidence includes the Veteran's former spouse's statement, received in August 2007.  In the submission, she reported that she was married to the Veteran until 1985.  Specifically, she indicated that during the approximately eight years of marriage (to include during periods of active service), the Veteran would be snoring but then would stop breathing.  She wrote that she would nudge him in the side and he would start breathing or snoring again.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's and his former spouse's allegations credible as they have been consistent throughout the claim and appeal process.  In fact, the Veteran again testified in the December 2011 Board hearing that during service his former spouse would elbow him in the middle of the night to tell him he had stopped breathing.  Hearing Transcript at 12.

In short, with regard to the Veteran's assertions that he has had obstructive sleep apnea symptoms in service and following service, the Board finds that the Veteran and his former spouse are competent and credible to report the onset of symptoms of that disability, specifically snoring and cessation of breathing.  See Hearing Transcript at 12; see August 2007 Statement from Veteran's Former Spouse; see also Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring and cessation of breathing.  Such evidence tends to show the onset of sleep apnea symptoms during service.

Additional evidence in support of the finding that the Veteran had obstructive sleep apnea symptoms following service is included in private and VA treatment records.  In this case, a private treatment report from December 1999 (obtained pursuant to the September 2012 Board Remand) indicates that the Veteran underwent surgery for treatment of obstructive sleep apnea.  See December 1999 Providence Medical Center Surgery Report.  Following surgery, VA treatment records from February 2000, February 2002, July 2007, and March 2008 indicate the Veteran's past medical history and continued treatment of sleep apnea.

In this regard, in the case of Walker v. Shinseki, 708 F.3d 1331, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current obstructive sleep apnea is related to service, that is, was incurred in service.  In this case, the Veteran was not afforded a VA examination of the obstructive sleep apnea.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was diagnosed with obstructive sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's and his former spouse's competent and credible lay statements of obstructive sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of obstructive sleep apnea had the onset during 

service, that is, shows that sleep apnea was "incurred in" active service.  See 
38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


